Citation Nr: 0127768	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  00-02 966	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 60 
percent for residuals of lumbar strain with degenerative disc 
disease at L4-5 and radiculopathy.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that evaluated the veteran's 
service-connected lumbosacral strain as 40 percent disabling, 
effective from July 2, 1997.  The veteran disagreed with this 
evaluation, and this appeal ensued.  Following additional 
evidentiary development, the RO in July 2001 reclassified the 
service-connected low back disorder as residuals of lumbar 
strain with degenerative disc disease at L4-5 and 
radiculopathy and assigned a 60 percent evaluation under 
Diagnostic Code 5293, effective from July 2, 1997, the date 
of a VA treatment report showing decreased motion in the 
lumbar spine with increased pain radiating into the buttocks 
and lower extremities.  


FINDINGS OF FACT

1.  The veteran served on active duty from November 1985 to 
November 1991.  

2.  On December 18, 2001, prior to the promulgation of a 
decision in this appeal, the Board received notification from 
the appellant, through her authorized representative, that a 
withdrawal of her appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

The substantive appeal in this case, received in January 
2000, was signed by the appellant.  In her response to the 
supplemental statement of the case issued in August 2001, she 
claimed entitlement to service connection for arthritis of 
the lumbosacral spine secondary to her service-connected low 
back disability.  She also requested that the arthritis be 
separately rated.  However, following the issuance of a 
supplemental statement of the case to her and her 
representative in September 2001, the appellant withdrew this 
issue from appellate consideration.  It is apparent from the 
Brief filed by her representative in December 2001 that he 
was in communication with the appellant and had her 
authorization to withdraw her appeal with respect to the 
issued certified for appellate review in this case.  The 
Board construes the appellant's written statement received in 
October 2001, together with the contact that the 
representative had with her thereafter, as written 
authorization to withdraw her appeal of the RO's denial of a 
rating in excess of 60 percent for residuals of lumbar strain 
with degenerative disc disease at L4-5 and radiculopathy.  

As the appellant has withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed 
without prejudice.  


ORDER

The appeal is dismissed.  



		
Mark D. Hindin
	Member, Board of Veterans' Appeals


 



